IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 66 EM 2018
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
KIMERLY JOYNES,                               :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of August, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.